Morphy, J.,

delivered the opinion of the court.
The defendant being sued on a draft accepted by him, set up in defence divers matters which, upon the trial, he made no attempt to prove; from the' judgment rendered against him below, he now prosecutes this appeal evidently for the purpose of delay. The appellee is entitled to the damages he prays for.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with ten per f, c^nt. damages on the amount of the draft, and'costs in both M'coftrts.